Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-11,13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2014/0033034) in view of Serval et al. (US 2016/0143718) and Suri et al. (US 9,757,065).
Patel discloses a device 200 comprising a memory  220 for storing instructions, processor 230 for executing instructions, operations including determining based on sensor 250 data if an action associated with a dental condition has been performed (par. 47), updating memory 220 at toothbrush device to include data on how user utilized the device (par. 47), and updating a user profile based on information related to performing of the action (pars. 60,67,77), except for specifically stating that the device profile is updated or that a dental condition of user is detected.
Serval teaches desirability in a toothbrush monitoring system of detecting dental condition, such as plaque level (par. 73).
Suri teaches desirability of updating both device profile (col. 7, lines 38-50) and user profile (col. 7, line 61- col. 8, line 10) in a toothbrush monitoring system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to update device profile as suggested by Suri and to detect dental condition as suggested by Serval in conjunction with a dental monitoring system as disclosed by Patel, in order that more comprehensive dental care could have been 
Regarding claim 2, Serval teaches that sensor device can include camera 56 or light sources 58.
Regarding claim 3, Patel teaches pairing device 120 with server (par. 77), and Suri teaches desirability of pairing toothbrush device 110 with dispenser 125 (col. 7, line 42).
Regarding claim 4, Patel teaches tracking brushing information when toothbrush is activated to brush teeth (par. 47).
Regarding claim 5, Patel provides action for user to perform based on the tracked information (pars. 82,83).
Regarding claim 6, Patel teaches performing a different action based on sensor data (only brushing for one minute due to sensitive gums instead of two minutes (par. 83).
Regarding claim 7, Suri teaches providing a reminder if action is not performed (col. 5, lines 49-58).
Regarding claim 8, Patel teaches use of device identifier (par. 77).
Regarding claim 9, Patel teaches identifying user based on identifier (par. 77).
Regarding claim 10, Suri teaches providing status of device (col. 5, lines 24-32).
Regarding claim 11, Suri teaches setting up a dentist appointment (col. 5, lines 52-58).
Claims 13-15 and 19 are rejected for the same reasons as set forth above with regard to claims 1,3,7 and 11.
Regarding claims 16-18, Patel teaches detection of whether a second or other user is using the device based on identification number (par. 77), and actions appropriate for detected dental conditions of the second user would have taken place in the same manner as determined for the first user.
Claim 20 is rejected for the same reasons as set forth above with regard to claims 1 and 13.


2.	Claim  12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Suri et al., Serval et al. and Friddell (US 2013/0216971).
Patel, Suri and Serval disclose a dental condition determination system as set forth above with regard to claim 1, except for comparing current media content taken of user with prior media content of user.
Friddell teaches desirability in a dental condition determination system of comparing current image content of user with prior image content of user to detect to determine deterioration condition (par. 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to compare previous tooth image of user with current tooth image of user as suggested by Friddell, in conjunction with a tooth monitoring system as disclosed by Patel, Suri and Serval, in order that a user could have been notified of a deteriorating tooth condition in order that it could have been treated before additional deterioration took place.

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gatzemeyer discloses a dental profile care system.

4.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689